NOTICE OF ALLOWABILITY

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Curry on February 28, 2022.
The application has been amended as follows: 
in claim 14, on line 2, after “is”, insert --one of:--;
delete the existing language of claim 15 and replace with: --
15.	A power generation plant using a fluid sand falling type circulating fluidized bed boiler for oxidizer thermal power generation with a plurality of risers, the fluid sand falling type circulating fluidized bed boiler comprising:
a boiler section into which fuel is injected through a fuel injection section on one side of an upper portion of the boiler and combusted while flowing down therein, and into which oxidizer is injected through a plurality of oxidizer injection sections on a side wall of the boiler section in a height direction of the boiler section;
a riser section connected to the boiler section so that the combusted fuel and fluid sand supplied from the boiler section are introduced from a bottom of the riser section and flow up;
a relay section provided on the boiler section to supply the fluid sand having passed through the riser section to the boiler section; and

delete the existing language of claim 16 and replace with: --
16.	A power generation system for oxidizer thermal power generation using a fluid sand falling type circulating fluidized bed boiler with a plurality of risers, the fluid sand falling type circulating fluidized bed boiler comprising:
a boiler section into which fuel is injected through a fuel injection section on one side of an upper portion of the boiler and combusted while flowing down therein, and into which oxidizer is injected through a plurality of oxidizer injection sections on a side wall of the boiler section in a height direction of the boiler section;
a riser section connected to the boiler section so that the combusted fuel and fluid sand supplied from the boiler section are introduced from a bottom of the riser section and flow up;
a relay section provided on the boiler section to supply the fluid sand having passed through the riser section to the boiler section; and
a plurality of water tube sections provided on an outer wall and in an internal space of the boiler section and extending in the height direction of the boiler section.--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
March 9, 2022